DETAILED ACTION
 	This Office Action is in response to applicants’ amendment filed on 01/07/2021.  Claims 1- 15 are pending in the present application.

Information Disclosure Statement
	Information Disclosure Statement filed on 03/12/2021 was being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 	(A) the claim limitation uses the term “means”, “elements” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means”, “element” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, enumerated groupings of a mathematical concept in an analysis process of material deposition on a substrate without significantly more. The claims recited a system for optimizing tool paths based on thermal/structural simulations of a part produced via a three-dimensional printer (3D-printer) comprising:
 	at least one processor configured to carry out a first simulation of a part being additively produced according to a first set of tool paths that correspond to instructions usable to drive a 3D-printer to move a laser to additively produce the part, in which the at least one processor is configured to:
determine a mesh of the part that partitions the space of the part into a plurality of three dimensional (3D) elements;
determine an order of the elements of the mesh to deposit for additively producing the part based on the first set of tool paths;
simulate an incremental deposit of each of the elements of the mesh in the order that the elements are determined to be deposited, wherein for each incremental deposit of an additional respective element the at least one processor determines thermal characteristics and structural deformation characteristics of the deposited elements, in which at least one of the respective elements is structurally modified prior to determining the thermal and structural deformation characteristics of the respective element so as to account for a volume change to 
With the broadest reasonable interpretation of the claims as a whole, the cited features in the claim are related to the structural deformation characteristics include data that specifies structural changes (changes in shape) of deposited elements that is determined based at least in part on the data that specifies temperature changes of the deposited elements. Thus, the claimed invention is to collect the data in the deposition model, characterizing data according to the thermal gradient or distribution, and material characteristics, deposition data, analyzing the collected data to output data according to the characteristics and data in the deposition modeling.  
As cited in the specification, the application software component may update the boundary conditions for a structural deformation simulation based on the change in the geometry of the mesh and the change in determined thermal changes to the part (see para. 0056).
 In para [0057], the application software component (model) may compute the input to run the structural simulation, and perform the structural simulation of the geometry deposited so far, including warping, and with a temperature load defined by the result of the transient thermal simulation for the current element being deposited. It should also be noted that example
embodiments may optionally iterate between thermal and structural simulations for the same
geometry, to achieve convergence to the solution of the fully-coupled thermo-structural problem.

The mathematical modeling considered the additive manufacturing process, the volume of the deposited elements, changes in time, due to the effect of temperature gradient on the structural deformation of the part. As a consequence, if the initial configuration of the hexahedral mesh is utilized to identify the coordinate of the new element to “deposit” to the existing mesh, when the laser reaches that position, overlaps between the element to deposit and the previously deposited and deformed elements might occur. On the other hand, by simply adjusting the overlapping nodes of the new element, in order to make them coincide with the deformed ones, would cause a non-realistic change in the material volume added to the solid part in the next laser position as cited in [0059].
The deposition modeling in para (0060) is performed to carry out updating the mesh in this manner, before each new element is deposited, the deformation that has been computed (as described previously) for the deposited elements is applied to the nodes of the new element that are shared with the deposited ones. The volume of the resulting new element is computed, and if it deviates from the volume of an undeformed element, several additional operations are performed.  The deposition model is performed for various conditions at the mesh boundary.
In para (0062), the displacement of the free nodes may be computed by the application software component such that the volume of the deposited element is equal to its volume in the undeformed configuration, by solving the displacement equation: for the displacement variables (x, y, z), which are populated via rules such as deposition rate, thermal gradient, and 
In para (0063), the mathematical modeling solved the new adjustment by adding element to the mesh, and the transient thermal and structural simulations are performed on the whole or part of the geometry deposited so far (including the current element with the adjusted volume).
Para (0064) described this algorithm takes as input the coordinates of the 8 vertices (i.e., nodes) of a hexahedron and information on which of these vertices cannot be moved, because they belong to the part of the mesh that has been already deposited and simulated. 
Thus, the claimed invention is to model a deposition process in substrate with various material characteristics, deposition adjustments based on deposition rates and thermal characteristics, thermal gradients during the process of deposition with various boundary conditions and other design modification to meet the design requirement.  The modeling collected deposited data, characteristics of deposition and deformation, deposition data, analyzing the collected data to output data according to the characteristics environment and deposition model.
Other characteristics related to stress associated with all or a portion of the part based at least in part on at least one of the thermal characteristics or the structural deformation characteristics or a combination thereof (see Specification, paras. 0088, 0089). It’s a mathematical concept in the analysis of the temperature changes in deposition and the structural deformation as result of temperature variants.

This judicial exception is not integrated into a practical application because the claimed invention lacks of mechanism and control process to integrate the steps and processing structures, applying the concepts in thermal distribution over the deposition of materials over the data space and material property for deformation analysis in the material deposition, detecting changes in characteristics of the deformation, parameter variation to a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited features processor, mesh, model path, and deposition tools and modeling in the simulation computation are well known, understood and convention techniques in structural deformation analysis due to thermal and structural deformation characteristics change.


 	Dependent claim 2 recited the system according to claim 1, wherein the mesh corresponds to a hexahedral mesh comprised of the elements that are hexahedrons, wherein the at least one processor is configured to determine element dimensions based on data corresponding to a laser width and a layer thickness for the 3D-printer, wherein the at least one processor is configured to receive computer-aided design (CAD) data (126) defining a 3D model of the part, wherein the at least one processor is configured to determine the mesh based on the determined element dimensions and the 3D model of the part, wherein the at least one processor is configured to determine the order that the elements are deposited based on a determination as to which elements of the mesh intersect with a laser beam of the laser of the 3D-printer as the 3D-printer operates to deposit material onto the part based on the first set of tool paths. This feature is directed to mesh data and deposition data over the substrate. It is a nonstatutory subject matter for it data representation. 


Dependent claim 4 recited the at least one processor is configured to cause the display device to output a visual animation that depicts each element being sequentially deposited to build up the part, wherein the animation includes at least a portion of the elements visually changing with each respective deposit of an element based on the thermal characteristics or the structural deformation characteristics determined for each respective deposit of an element. The claim is directed to analyzing data of structural deformation or changes based on element deposition. It’s a nonstatutory subject matter for collecting and analyzing data values for different deposition.
 	Dependent claim 5 cited wherein based on at least one of the thermal characteristics, the structural deformation characteristics, stress characteristics of the combination thereof determined for one or more of the respective elements, the at least one processor is configured to at least one of select a second set of tool paths (136, 140), generate the second set of tool paths, or a combination thereof, which second set of tool paths is usable to drive the 3D-printerto additively produce the part and which second set of tool paths is different than the 
 	Dependent claim 6 determines a revised order of the elements of the mesh to deposit for additively producing the part based on the second set of tool paths; simulate an incremental deposit of each of the elements of the mesh in the revised order that the elements are determined to be deposited, wherein for each incremental deposit of an additional respective element the at least one processor determines further thermal characteristics and further structural deformation characteristics of the deposited elements, in which at least one of the respective elements is structurally modified prior to determining the further thermal and structural deformation characteristics of the respective element so as to account for a volume change to the respective element resulting from structural deformation of at least one adjacent element determined from previously determined further structural deformation characteristics; determine further stress characteristics associated with all or a portion of the part based at least in part on at least one of the further thermal characteristics, the further structural deformation characteristics or a combination thereof, wherein the at least one processor is configured to select which of the first and second sets of tool paths to use to produce the part with the 3D-printer based on at least one of: the thermal characteristics; the further thermal characteristics; the structural deformation characteristics; the further structural deformation characteristics; the stress characteristic; the further stress characteristics; or a combination thereof for the first and second simulations.  This is related to data representation and characteristics of the deposition modeling in the analytical process.  The claim is directed to charactering data in the analysis. The claim does not provide additional element to integrate 
Claim 7 recited the system according to claim 5, further comprising the 3D-printer, wherein the at least one processor is configured to store instructions corresponding the first set of tool paths or the second set of tool paths to at least one data store, which instructions are usable to drive the operation of the 3D-printer to additively manufacture the part.  The claim is related to data generation and using the printer as an element to generate data.  It is nonstatutory subject matter 
 	Claim 8 recited a method for optimizing tool paths based on thermal/structural simulations of a part produced via a three-dimensional printer (3D-printer) comprising:
 	through operation of at least one processor, carrying out a first simulation of a part being additively produced according to a first set of tool paths that correspond to instructions usable to drive a 3D-printer to move a laser to additively produce the part, including:
 	determining a mesh of the part that partitions the space of the part into a plurality of three dimensional (3D) elements;
 	determining an order of the elements of the mesh to deposit for additively producing the part based on the first set of tool paths;
simulating an incremental deposit of each of the elements of the mesh in the order that the elements are determined to be deposited, including determining for each incremental deposit of an additional respective element, thermal characteristics and structural deformation characteristics of the deposited elements, in which at least one of the respective elements is structurally modified prior to determining the thermal and structural deformation characteristics 
 	With the broadest reasonable interpretation of the claims as a whole, the cited features in the claim are related to the structural deformation characteristics include data that specifies structural changes (changes in shape) of deposited elements that is determined based at least in part on the data that specifies temperature changes of the deposited elements.
Thus, the claimed invention is to collect the data in the deposition model, characterizing data according to the thermal gradient or distribution, and material characteristics, deposition data, analyzing the collected data to output data according to the characteristics and data in the deposition modeling.  
 	As cited in the specification, the application software component may update the boundary conditions for a structural deformation simulation based on the change in the geometry of the mesh and the change in determined thermal changes to the part (see para. 0056).
 	 In Specification, para. (0057), the application software component (mathematical model) may compute the input to run the structural simulation, and perform the structural simulation of the geometry deposited so far, including warping, and with a temperature load defined by the result of the transient thermal simulation for the current element being deposited.  It should also be noted that example embodiments may optionally iterate between thermal and structural simulations for the same geometry, to achieve convergence to the solution of the fully-coupled thermo-structural problem.  This citation is directed to a mathematical modeling to analyze the deposition process as claimed.

 	The deposition modeling in para (0060) is performed to carry out updating the mesh in this manner, before each new element is deposited, the deformation that has been computed (as described previously) for the deposited elements is applied to the nodes of the new element that are shared with the deposited ones. The volume of the resulting new element is computed, and if it deviates from the volume of an undeformed element, several additional operations are performed.  The deposition model is performed for various conditions at the mesh boundary.
 	In para (0062), the displacement of the free nodes may be computed by the application software component such that the volume of the deposited element is equal to its volume in the undeformed configuration, by solving the displacement equation: for the displacement variables (x, y, z), which are populated via rules such as deposition rate, thermal gradient, and 
 	In para (0063), the mathematical modeling solved the new adjustment by adding element to the mesh, and the transient thermal and structural simulations are performed on the whole or part of the geometry deposited so far (including the current element with the adjusted volume).
Para (0064) described this algorithm takes as input the coordinates of the 8 vertices (i.e., nodes) of a hexahedron and information on which of these vertices cannot be moved, because they belong to the part of the mesh that has been already deposited and simulated. 
Thus, the claimed invention is to model a deposition process in substrate with various material characteristics, deposition adjustments based on deposition rates and thermal characteristics, thermal gradients during the process of deposition with various boundary conditions and other modification to meet the design.  The modeling collected deposited data, characteristics of deposition and deformation, deposition data, analyzing the collected data to output data according to the characteristics environment and deposition model.
 	Other characteristics related to stress associated with all or a portion of the part based at least in part on at least one of the thermal characteristics or the structural deformation characteristics or a combination thereof (see Specification, paras. 0088, 0089). It’s a mathematical concept in the analysis of the temperature changes in deposition and the structural deformation as result of temperature variants.

This judicial exception is not integrated into a practical application because the claimed invention lacks of mechanism and control process to integrate the steps and processing structures, applying the concepts in thermal distribution over the deposition of materials over the data space and material property for deformation analysis in the material deposition, detecting changes in characteristics of the deformation, parameter variation to a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited features processor, mesh, model path, and deposition tools and modeling in the simulation computation are well known, understood and convention techniques in structural deformation analysis due to thermal and structural deformation characteristics change.

Claim 9 cited the method according to claim 8, wherein the mesh corresponds to a hexahedral mesh comprised of the elements that are hexahedrons, further comprising through operation of the at least one processor:
determining element dimensions based on data corresponding to a laser width and a layer thickness for the 3D-printer; and
receiving computer-aided design (CAD) data defining a 3D model of the part,
wherein the mesh is determined based on the determined element dimensions and the 3D model of the part, wherein the order that the elements are deposited is determined based on a determination as to which elements of the mesh intersect with a laser beam of the laser of the 3D-printer as the 3D-printer operates to deposit material onto the part based on the first set of tool paths.  This is related to deposition data in the part modeling.  The 3D printer operated to deposit material onto the part according to the design model.  The operative process performed by the mathematical model with various characteristics is non statutory subject matter.

determining stress characteristics associated with all or a portion of the part based at least in part on at least one of the thermal characteristics, the structural deformation characteristics, or a combination thereof.  The claim is related to stress characteristics, deposition and thermal gradients to the part changes.  This is nonstatutory subject matter.
Claim 11 recited the method according to claim 10, further comprising through operation of the at least one processor:
causing a display device to output a visual animation that depicts each element being sequentially deposited to build up the part, wherein the animation includes at least a portion of the elements visually changing with each respective deposit of an element based on the thermal characteristics or the structural deformation characteristics determined for each respective deposit of an element.  The cited animation data for display is related to data representation.  It is nonstatutory subject matter.
Claim 12 recited the method according to claim 10, further comprising:
based on at least one of the thermal characteristics, the structural deformation characteristics, stress characteristics or a combination thereof determined for one or more of the respective elements, at least one of selecting a second set of tool paths, generating the second set of tool paths, or a combination thereof, which second set of tool paths is usable to drive the 3D-printer to additively produce the part and which second set of tool paths is 
Claim 13 related to the method according to claim 12, further comprising through operation of the at least one processor:
carrying out a second simulation of the part being additively produced according to the second set of tool paths, including:
determining a revised order of the elements of the mesh to deposit for additively producing the part based on the second set of tool paths;
for each of the elements of the mesh in the revised order that the elements are determined to be deposited, 
determining further thermal characteristics and further structural deformation characteristics of at least some of the deposited elements, in which at least one of the respective elements is structurally modified prior to determining the further thermal and structural deformation characteristics of the respective element so as to account for a volume change to the respective element resulting from structural deformation of at least one adjacent element determined from previously determined further structural deformation characteristics;
 	determining further stress characteristics associated with all or a portion of the part based at least in part on at least one of the further thermal characteristics, the further structural deformation characteristics or a combination thereof,
 	selecting which of the first and second sets of tool paths to use to produce the part with the 3D-printer based on at least one of: the thermal characteristics; the further thermal characteristics; the structural deformation characteristics; the further structural deformation 
Claim 14 cited the method according to claim 12, further comprising:
through operation of the at least one processor, generating instructions corresponding the first set of tool paths or the second set of tool that are usable to drive the operation of the 3D-printer to additively manufacture the part: and 
through operation of the 3D-printer, producing the part using a configuration of the 3D-printer based on the instructions corresponding the first set of tool paths or the second set of tool paths.  The claim is related to data generated from executing instructions corresponding to the set of tool paths model and operative 3D printer to produce deposition data.  It is mathematical concept in analyzing material deposition in 3D environment with various design characteristics.  It is nonstatutory subject matter.
Claim 15 recited a non-transitory computer readable medium encoded with executable instructions that when executed, cause at least one processor to carry out a method for optimizing tool paths based on thermal/structural simulations of a part produced via a three-dimensional printer (3D-printer) comprising:
carrying out a first simulation of a part being additively produced according to a first set of tool paths that correspond to instructions usable to drive a 3D-printer to move a laser to additively produce the part, including:
determining a mesh of the part that is comprised of a plurality of three dimensional (3D) elements;

simulating an incremental deposit of each of the elements of the mesh in the order that the elements are determined to be deposited, including determining for each incremental 
deposit of an additional respective element, thermal characteristics and structural deformation characteristics of the deposited elements, in which at least one of the respective elements is structurally modified prior to determining the thermal and structural deformation characteristics of the respective element so as to account for a volume change to the respective element resulting from structural deformation of at least one adjacent element determined from previously determined structural deformation characteristics.
 	With the broadest reasonable interpretation of the claims as a whole, the cited features in the claim are related to the structural deformation characteristics include data that specifies structural changes (changes in shape) of deposited elements that is determined based at least in part on the data that specifies temperature changes of the deposited elements. Thus, the claimed invention is to collect the data in the deposition model, characterizing data according to the thermal gradient or distribution, and material characteristics, deposition data, analyzing the collected data to output data according to the characteristics and data in the deposition modeling.  
As cited in the specification, the application software component may update the boundary conditions for a structural deformation simulation based on the change in the geometry of the mesh and the change in determined thermal changes to the part (see para. 0056).
 	 In para [0057], the application software component may compute the input to run the

including warping, and with a temperature load defined by the result of the transient thermal simulation for the current element being deposited. It should also be noted that example
embodiments may optionally iterate between thermal and structural simulations for the same
geometry, to achieve convergence to the solution of the fully-coupled thermo-structural problem.
 	As described in para (0058), the mathematical modeling process, the output variables determined by the application software component may include temperature, displacement and stress values for each element, sets of elements, and/or the whole part.
The mathematical modeling considered the additive manufacturing process, the volume of the deposited elements, changes in time, due to the effect of temperature gradient on the structural deformation of the part. As a consequence, if the initial configuration of the hexahedral mesh is utilized to identify the coordinate of the new element to “deposit” to the existing mesh, when the laser reaches that position, overlaps between the element to deposit and the previously deposited and deformed elements might occur. On the other hand, by simply adjusting the overlapping nodes of the new element, in order to make them coincide with the deformed ones, would cause a non-realistic change in the material volume added to the solid part in the next laser position as cited in para. (0059).
 	The deposition modeling in para (0060) is performed to carry out updating the mesh in this manner, before each new element is deposited, the deformation that has been computed (as described previously) for the deposited elements is applied to the nodes of the new element that are shared with the deposited ones. The volume of the resulting new element is computed, and if it deviates from the volume of an undeformed element, several additional 
 	In para (0062), the displacement of the free nodes may be computed by the application software component such that the volume of the deposited element is equal to its volume in the undeformed configuration, by solving the displacement equation: for the displacement variables (x, y, z), which are populated via rules such as deposition rate, thermal gradient, and other characteristics. This deformation may be applied to the new element, before any simulation takes place involving this element, in order to adjust its volume to a user-defined parameter representing the melt pool size.  Thus the claimed invention is directed to a mathematical concept, a judicial exception.
 	In para (0063), the mathematical modeling solved the new adjustment by adding element to the mesh, and the transient thermal and structural simulations are performed on the whole or part of the geometry deposited so far (including the current element with the adjusted volume).
Para (0064) described this algorithm takes as input the coordinates of the 8 vertices (i.e., nodes) of a hexahedron and information on which of these vertices cannot be moved, because they belong to the part of the mesh that has been already deposited and simulated. 
Thus, the claimed invention is to model a deposition process in substrate with various material characteristics, deposition adjustments based on deposition rates and thermal characteristics, thermal gradients during the process of deposition with various boundary conditions and other modification to meet the design.  The modeling collected deposited data, characteristics of deposition and deformation, deposition data, analyzing the collected data to output data according to the characteristics environment and deposition model.

 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[words used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations” are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of “managing a stable value protected life insurance policy by performing calculations and manipulating the results” as an abstract idea).
This judicial exception is not integrated into a practical application because the claimed invention lacks of mechanism and control process to integrate the steps and processing structures, applying the concepts in thermal distribution over the deposition of materials over the data space and material property for deformation analysis in the material deposition, detecting changes in characteristics of the deformation, parameter variation to a practical application. The claims do not include additional elements that are sufficient to amount to 
 	It is merely adding a generic computer, generic computer components, ora programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs, v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to ‘implementing] the abstract idea of intermediated settlement on a generic computer’, it can not save OIP’s claims directed to implementing the abstract idea of price optimization on a generic computer.”).  Claim is thus nonstatutory subject matter.

Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. 
 	 In response to applicants’ argument the claimed invention does not recited a mathematical concept, the examiner responded the claimed invention is related to a judicial exception enumerated groupings of a mathematical concept in an analysis process of material deposition on a substrate without significantly more. The claims recited a system for optimizing tool paths based on thermal/structural simulations of a part produced via a three-dimensional printer (3D-printer) comprising:

 	determine a mesh (data points in a coordinates system) of the part that partitions the space of the part into a plurality of three dimensional (3D) elements;
determine an order of the elements of the mesh to deposit for additively producing the part based on the first set of tool paths;
 	simulate an incremental deposit of each of the elements of the mesh in the order that the elements are determined to be deposited, wherein for each incremental deposit of an additional respective element the at least one processor determines thermal characteristics and structural deformation characteristics of the deposited elements (it is clear from the specification, the increment simulation is a model to additively deposit material on the mesh or toolpath in accordance with thermal characteristics and material characteristics), in which at least one of the respective elements is structurally modified prior to determining the thermal and structural deformation characteristics of the respective element so as to account for a volume change to the respective element resulting from structural deformation of at least one adjacent element determined from previously determined structural deformation characteristics.  In other words, this simulation (modeling) process is to analyze the deposition model based on thermal characteristics, material characteristics, and deposition rate.  It’s a mathematical model or idea.  
 	With the broadest reasonable interpretation of the claims as a whole, the cited features in the claim are related to the structural deformation characteristics include data that specifies 
 	Thus, the claimed invention is to collect the data in the deposition model, characterizing data according to the thermal gradient or distribution, and material characteristics, deposition data, analyzing the collected data to output data according to the characteristics and data in the deposition modeling.  
 	As cited in the specification, the application software component may update the boundary conditions for a structural deformation simulation based on the change in the geometry of the mesh and the change in determined thermal changes to the part (see para. 0056).
 	 The present application described the application software component may compute the input to run the structural simulation, and perform the structural simulation of the geometry deposited so far, including warping, and with a temperature load defined by the result of the transient thermal simulation for the current element being deposited. It should also be noted that example embodiments may optionally iterate between thermal and structural simulations for the same geometry, to achieve convergence to the solution of the fully-coupled thermo-structural problem.
As described in para [0058], the mathematical modeling process, the output variables determined by the application software component may include temperature, displacement and stress values for each element, sets of elements, and/or the whole part.
The mathematical modeling considered the additive manufacturing process or increment deposit, the volume of the deposited elements, changes in time, due to the effect of temperature gradient on the structural deformation of the part. As a consequence, if the initial 
The deposition modeling in para (0060) is performed to carry out updating the mesh in this manner, before each new element is deposited, the deformation that has been computed (as described previously) for the deposited elements is applied to the nodes of the new element that are shared with the deposited ones. The volume of the resulting new element is computed, and if it deviates from the volume of an undeformed element, several additional operations are performed.  The deposition model is performed for various conditions at the mesh boundary.  The deposition model is a mathematical model to analyze deposition rate and characteristics of the process.
In para (0062), the displacement of the free nodes may be computed by the application software component such that the volume of the deposited element is equal to its volume in the undeformed configuration, by solving the displacement equation: for the displacement variables (x, y, z), which are populated via rules such as deposition rate, thermal gradient, and other characteristics. This deformation may be applied to the new element, before any simulation takes place involving this element, in order to adjust its volume to a user-defined parameter representing the melt pool size.  Thus the claimed invention is directed to a mathematical concept, a judicial exception.

Para (0064) described this algorithm takes as input the coordinates of the 8 vertices (i.e., nodes) of a hexahedron and information on which of these vertices cannot be moved, because they belong to the part of the mesh that has been already deposited and simulated. 
 	Thus, the claimed invention is to model a deposition process in substrate with various material characteristics, deposition adjustments based on deposition rates and thermal characteristics, thermal gradients during the process of deposition with different boundary conditions and other modification to meet the design.  As described in the specification and in the claimed invention, the judicial exception is the mathematical model to analyze material deposition over a data space (mesh), collecting deposited data, characteristics of deposition and deformation, deposition data, analyzing the collected data to output data according to the characteristics environment and deposition model.
 	Other characteristics related to stress associated with all or a portion of the part based at least in part on at least one of the thermal characteristics or the structural deformation characteristics or a combination thereof (see Specification, paras. 0088, 0089). It’s a mathematical concept in the analysis of the temperature changes in deposition and the structural deformation as result of temperature variants.
 	It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[words used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 
 	This judicial exception is not integrated into a practical application because the claimed invention lacks of mechanism and control process to integrate the steps and processing structures for depositing materials, detecting changes in characteristics of the deformation, parameter variation. It failed to apply the concept into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited features processor, mesh, model path, and deposition tools and modeling in the simulation computation are well known, understood and convention techniques in structural deformation analysis due to thermal and structural deformation characteristics varies.
 	It is merely adding a generic computer, generic computer components, ora programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs, v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAI Q PHAN/Primary Examiner, Art Unit 2128